DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 of the amended claims dated 06/13/2022 now contains new matter. Claim 1 was amended to include the limitation that “the electromechanical energy converter is arranged such that it is based on the induction principle” on lines 14-15. This on its own is not considered new matter. However, claim 3 now contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, because there does not seem to be a device disclosed in the original presentation that uses both the induction principle (from newly amended claim 1) and a piezoelectric or MEMS sensor (from the previously presented claim 3).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the positive detection of the fall of the door leaf is based on the detected acceleration and a change in the detected acceleration” in lines 7-9. This is unclear to the examiner because a “change in the detected acceleration” would just be a (different) detected acceleration. It also seems that any “positive detection” is based solely on a detected acceleration and not a detected acceleration followed by a change in this detected acceleration.
Claim 3 recites the limitation “the detector for detecting the acceleration of the door leaf fall detection device is a piezoelectric acceleration sensor or a MEMS acceleration sensor” on lines 3-4. It is not understood by the examiner how a piezoelectric acceleration sensor or a MEMS sensor fits into the device, as page 8 lines 18-23 of the spec states that “a separate acceleration sensor is not necessary for this further improvement of the invention, since the output of the energy converter now fulfils a dual purpose. Thus energy (or electrical power) is provided by the energy converter, and in addition the output or output voltage of the electromechanical energy converter is a function of the acceleration of a mass which is arranged in the energy converter. This allows conclusions to be drawn about the acceleration of the door leaf itself.” It doesn’t appear to the examiner that there is a device disclosed that uses both the induction principle (from newly amended claim 1) and a piezoelectric or MEMS sensor (from the previously presented claim 3).
Claim 13 recites the limitation “the positive detection of the fall of the door leaf is based on the detected acceleration and a change in the detected acceleration” in lines 15-17. This is unclear to the examiner because a “change in the detected acceleration” would just be a (different) detected acceleration. It also seems that any “positive detection” is based solely on a detected acceleration and not a detected acceleration followed by a change in this detected acceleration.
	The dependent claims are rejected for depending from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Fang (US 20090261689).
Regarding claim 1, as best understood, Raffray et al. teaches (figures 1-2) a door leaf fall detection device (1) for detecting a fall of a door leaf of a door (intended use language), the door leaf fall detection device (1) being provided on or in the door leaf (11), comprising: 
a detector (15) for detecting an acceleration of the door leaf fall detection device in at least one falling direction of the door leaf fall detection device (lines 250-253 of the provided English translation); and 
a wireless communication unit (153) for transmitting a fall notification signal in response to a positive detection of the fall of the door leaf (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation), wherein the positive detection of the fall of the door leaf is based on the detected acceleration (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation) and a change in the detected acceleration (the detected acceleration is the acceleration from standstill to moving) that deviates by more than a predetermined tolerance (the tolerance is any amount above the desired change of acceleration, and will be considered by the user when setting the preset threshold. If the acceleration is different than a preset threshold, the notification is sent, lines 261-295 of the provided English translation) from a desired change of acceleration (the desired change is from zero acceleration to the preset threshold) of the door leaf, and
an electromechanical energy converter (the circuit 151 converts movement of the door into a voltage, lines 268-271 of the provided English translation) wherein a power supply (the voltages from lines 268-285 of the provided English translation) of the door leaf fall detection device (1) is provided with electrical power from the electromechanical energy converter (the converter provides electrical power, line 268 of the provided English translation). Raffray et al. does not teach the electromechanical energy converter having a mass movable relative to said door leaf fall detection device, and that the electromechanical energy converter is arranged such that it is based on the induction principle.
Fang teaches (fig. 2) an electromechanical energy converter having a mass (240) movable relative to the device (the mass on the cantilever can oscillate up and down with respect to the rest of the device), and the electromechanical energy converter is arranged such that it is based on the induction principal. (movements cause the mass/magnet to move, inducing electrical current as described in paragraph 0030 lines 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by replacing the portion of the electromechanical energy converter that produces a voltage with that so it has a mass movable relative to said door leaf fall detection device, and arranged such that it is based on the induction principle as taught by Fang. This alteration provides the predictable and expected result of a durable energy converter that generates energy directly based on the amount of acceleration.
Regarding claim 3, as best understood, modified Raffray et al. teaches that the detector (15) for detecting the acceleration of the door leaf fall detection device is a MEMS acceleration sensor (the detector includes the detection circuit 151, which is a micro-electrical mechanical systems sensor, see lines 261-262 of the provided translation) which measures the acceleration of the door leaf fall detection device in the falling direction (lines 250-253 of the provided translation).
Regarding claim 4, modified Raffray et al. teaches (figs. 1-2) that the detector (15) for detecting the acceleration of the door leaf fall detection device (intended use) is an analog-to-digital converter (the voltage detected is an analog signal, and the signal sent is a digital signal) which detects a voltage of an output of the electromechanical energy converter (lines 261-295 of the provided English translation), wherein the voltage of the output of the energy converter is a function of the acceleration of the door leaf fall detection device in the falling direction (lines 268-271 of the provided English translation).
Regarding claim 5, modified Raffray et al. teaches (figs. 1-2) that the positive detection of the fall of the door leaf is determined where the detected acceleration deviates from a predetermined acceleration range (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation of Raffray et al.).
Regarding claim 9, modified Raffray et al. teaches (figs. 1-2) that the detector (15) for detecting the acceleration of the door leaf fall detection device is at least one comparator having a preset voltage threshold value corresponding to at least one preset acceleration threshold value (lines 283-285 of the provided English translation teach that when one of the voltages (Sv or Sh) has a greater value than the predetermined threshold, that the signal is sent. The voltages are dependent on the acceleration as taught on lines 268-271, and the comparator is what compares the measured voltage to the threshold.), the at least one comparator being connected with its input to an output of the electromechanical energy converter (in order to compare the voltage to the threshold, they must be connected as such); and wherein the positive detection the fall of the door leaf is determined where the output of the electromechanical energy converter exceeds the preset voltage threshold value (lines 283-285 of the provided English translation).
Regarding claim 11, Raffray et al. as modified by Fang (fig. 2 of Fang) teaches that the electromechanical energy converter is a linear generator (the cantilever only allows movement in the up and down direction), a degree of freedom of the mass of the electromechanical energy converter is f = 1, and the degree of freedom of the mass corresponds to at least one of the falling directions (the cantilever only allows movement of the mass in the up and down direction, thus the degree of freedom is f=1).
Regarding claim 12, modified Raffray et al. teaches (figs. 1-2) an energy management unit (152) for managing energy generated by the electromechanical energy converter (intended use language).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Fang (US 20090261689) as applied to claim 1, and further in view of Tan (US 20100217558).
Regarding claim 6, modified Raffray et al. does not teach that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be longer than a period of time in which the detected acceleration occurs during normal operation of the door leaf.
Tan teaches a device that generates a signal (132) when the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be longer than a period of time in which the detected acceleration occurs during normal operation (paragraph 0056 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Raffray et al. by incorporating the teachings of Tan so that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be longer than a period of time in which the detected acceleration occurs during normal operation. This alteration provides the predictable and expected results of a user being able to specify the custom parameters of acceleration that are permissible and impermissible, better detecting when the door is unwantedly accelerating.
Regarding claim 7, modified Raffray et al. does not teach that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be shorter than a period of time in which the detected acceleration occurs during normal operation of the door leaf.
Tan teaches a device that generates a signal (132) when the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be shorter than a period of time in which the detected acceleration occurs during normal operation (paragraph 0081 lines 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Raffray et al. by incorporating the teachings of Tan so that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be shorter than a period of time in which the detected acceleration occurs during normal operation. This alteration provides the predictable and expected results of a user being able to specify the custom parameters of acceleration that are permissible and impermissible, better detecting when the door is unwantedly accelerating.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Fang (US 20090261689), and further in view of Rejc (US 20150176321).
Regarding claim 13, as best understood, Raffray et al. teaches (figs. 1-2) a system for fall protection of a door, comprising: a door (11) comprising: 
a door leaf (10) which covers a door opening (the area the door covers) when in a closed position, 
a driving device (13) for moving the door leaf between an open and closed position, and 
a controller (14) for controlling the driving device, the controller having a further communication unit (14a); and 
a door leaf fall detection device provided on or in the door leaf (1), comprising: 
a detector (15) for detecting an acceleration of the door leaf fall detection device in at least one falling direction of the door leaf fall detection device (lines 250-253 of the provided English translation); and 
a wireless communication unit (153) for transmitting a fall notification signal to the further communication unit of the controller in response to a positive detection of a fall of the door leaf (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation), wherein the positive detection of the fall of the door leaf is based on the detected acceleration (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation) and a change in the detected acceleration (the detected acceleration is the acceleration from standstill to moving) that deviates by more than a predetermined tolerance (the tolerance is any amount above the desired change of acceleration, and will be considered by the user when setting the preset threshold. If the acceleration is different than a preset threshold, the notification is sent, lines 261-295 of the provided English translation) from a desired change of acceleration (the desired change is from zero acceleration to the preset threshold) of the door leaf, and 
an electromechanical energy converter (the circuit 151 converts movement of the door into a voltage, lines 268-271 of the provided English translation) wherein a power supply (the voltages from lines 268-285 of the provided English translation) of the door leaf fall detection device (1) is provided with electrical power from the electromechanical energy converter (the converter provides electrical power, line 268 of the provided English translation). Raffray et al. does not teach that the door lead is guided by lateral guides, or the electromechanical energy converter having a mass movable relative to said door leaf fall detection device, and that the electromechanical energy converter is arranged such that it is based on the induction principle.
Rejc teaches (fig. 1) a door leaf (2) guided by lateral guides (on both sides of the leaf in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by having the door leaf guided by lateral guides as taught by Rejc. This alteration provides the predictable and expected result of the lateral guides securing the door leaf when it is closed to not allow entrance through the opening.
Fang teaches (fig. 2) an electromechanical energy converter having a mass (240) movable relative to the device (the mass on the cantilever can oscillate up and down with respect to the rest of the device), and the electromechanical energy converter is arranged such that it is based on the induction principal. (movements cause the mass/magnet to move, inducing electrical current as described in paragraph 0030 lines 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by replacing the portion of the electromechanical energy converter that produces a voltage with that so it has a mass movable relative to said door leaf fall detection device, and arranged such that it is based on the induction principle as taught by Fang. This alteration provides the predictable and expected result of a durable energy converter that generates energy directly based on the amount of acceleration.
Regarding claim 14, modified Raffray et al. does not teach that in response to the fall notification signal being received, an emergency stop mechanism stops the fall of the door leaf within a predefined period of time by triggering a motor brake and/or mechanical locking bolts by the door leaf fall detection device.
	Rejc teaches (figs. 1-2) that after a signal is received (from the controller, paragraph 0049 line 1), an emergency stop mechanism (the motor and connection to the controller) stops the fall of the door leaf within a predefined period of time by triggering a motor brake (paragraph 050 lines 3-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify modified Raffray et al. by triggering the motor, in response to the fall notification signal being received, to stop the fall of the door leaf within a predefined period of time as taught by Rejc. This alteration provides the predictable and expected result of the door being safer, as the door is able to be stopped upon detection of it falling.
Regarding claim 15, modified Raffray et al. does not teach that in response to the fall notification signal being received, an emergency stop mechanism stops the fall of the door leaf within a predefined period of time by releasing a motor brake and/or mechanical locking bolts from the controller.
Rejc teaches (figs. 1-2) that after a signal is received (from the controller, paragraph 0049 line 1), an emergency stop mechanism (the motor and connection to the controller) stops the fall of the door leaf within a predefined period of time by releasing (see definition d from thefreedictionary.com below) a motor brake (paragraph 050 lines 3-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify modified Raffray et al. by having, in response to the fall notification signal being received, the brake released to stop the fall of the door leaf within a predefined period of time as taught by Rejc. This alteration provides the predictable and expected result of the door being safer, as the door is able to be stopped upon detection of it falling.


    PNG
    media_image1.png
    177
    687
    media_image1.png
    Greyscale
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Raffray focuses on a roller shutter system driven via an electric motor that is configured to detect an intrusion through a door opening. Specifically, Raffray discloses a rolling  curtain system that includes a detection unit designed to transmit a detection signal when an acceleration or deceleration with an amplitude greater than a given threshold value is detected. See Raffray, para. [0005]. The detection circuit 151 of Raffray is configured to measure acceleration or deceleration values that are represented by digital values linked specifically to the amplitudes of the measured accelerations or decelerations. See Raffray, para. [0014]. Namely, Raffray only relies 
on detecting acceleration or deceleration of a rolling curtain. 
There is no discussion or suggestion in Raffray of detection a "change in the  detected acceleration," namely a derivative of the acceleration value, or a "jerk" value (see Specification page 4), that deviates from a threshold. As such, Raffray does not teach or suggest "a wireless communication unit for transmitting a fall notification signal in response to a positive detection of the fall of the door leaf, wherein the positive detection of the fall of the door leaf is based on the detected acceleration and a change in the detected acceleration that deviates by more than a predetermined tolerance from a desired change of acceleration of the door leaf" as recited in amended claim 1. 
Lee similarly does not provide the limitation missing from Raifray. Lee is directed to an energy harvesting device, and includes a mass spaced apart from a body, a cantilever extending from the body onto the mass, and various electrode, piezoelectric, and magnetic layers. Lee fails to teach or suggest any fall detection device, or specifically a door leaf fall detection device based on "a change in the detected acceleration that deviates by more than a predetermined tolerance."
Conversely, amended claim 1 includes the limitation of a positive detection of the fall of a door leaf based on "a change in the detected acceleration that deviates by more than a predetermined tolerance." As discussed on page 24 and Fig. 3 of the Specification, the jerk of a door leaf in normal operation is clearly distinguishable from the jerk of a door leaf in the event of a fall, and can therefore be used to detect a fall. 
For reasons discussed above, Raifray and Lee fail to teach "a wireless communication unit for transmitting a fall notification signal in response to a positive detection of the fall of the door leaf, wherein the positive detection of the fall of the door leaf is based on the detected acceleration and a change in the detected acceleration that deviates by more than a predetermined tolerance from a desired change of acceleration of the door leaf' as recited in amended claim 1.”
The examiner notes that as written this can be interpreted that the “change in the detected acceleration” can be the acceleration from standstill to moving, as zero acceleration is able to be detected. The predetermined tolerance is considered by the user upon setting the preset threshold and is understood to be any amount above the desired change of acceleration. If the detected acceleration is ever different than a preset threshold, the notification is sent, see lines 261-295 of the provided English translation. The examiner directs attention to the rejection above and notes that all the limitations as claimed are taught.
The applicant argues that “Claim 10 was rejected by the Office Action as being unpatentable over Raffray in view of Lee. The Office Action, on page 4, asserts that Lee discloses a piezoelectric acceleration sensor. While Lee does discuss a first piezoelectric layer and a second piezoelectric layer, see Lee para. 0040, Lee fails to teach or suggest an "electromechanical energy converter [that] is arranged such that it is based on the induction principle."”
The examiner notes that claim 10 has been cancelled by the applicant.
The applicant argues that “Applicant further submits that a combination of Lee with Raffray requires improper hindsight and knowledge greater than that known to a person of ordinary skill in the art at the filing date of this application. It would not be obvious to a person of ordinary skill in the art to modify an intrusion detection system into a door leaf fall detection device based on a change of acceleration, and to additionally add an electromechanical energy generator based on the induction principle to a door leaf fall detection device.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues that “Accordingly, Tan and Rejc fail to bridge the feature gap of amended claim 1 discussed above. Claim 13 has been amended to recite similar limitations as claim 1.  Claims 6-7, dependent on claim 1, and claims 14-15, dependent on claim 13, are allowable at least for being dependent on an allowable claim.”
The examiner directs attention to the rejection above and notes that all the limitations as claimed are taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634